DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive because the claimed “first reconfigurable logic block” is read upon by Hoseit’s “FPGA”, which is considered “dynamically programmable”.  Likewise, the claimed “processing component” read upon by Hoseit’s “Controller” is considered a “statically configured” device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoseit (US 2014/0275844, of record).
Regarding claims 1 and 14, Hoseit discloses an intraluminal ultrasound imaging system and method of use, comprising: a patient interface module (PIM) (Fig. 8: “BIB 800”, [0047]: “patient interface module or bedside interface box (BIB) 800”) in communication with an intraluminal imaging device comprising an ultrasound imaging component ([0061]: “IVUS imaging”), the PIM comprising: a first dynamically reconfigurable logic block including a first plurality of logic elements interconnected by first dynamically reconfigurable interconnection elements ([0060]: a “programmable processor, such as an FPGA” is a reconfigurable logic block with interconnected elements); a configuration memory coupled to the first dynamically reconfigurable logic block; and a statically configured processing component coupled to the configuration memory (Fig. 8, [0060]: “Controller 840 is one or more processors in communication with a memory 842”), the statically configured processing component configured to: detect a device attribute of the intraluminal imaging device in communication with the PIM (Fig. 8, [0061]: “upon connection of a solid-state imaging device to the solid-state imaging device connector 820…device type and wire detection mechanism”); and load at least one of a first configuration or a second configuration to the configuration memory based on the detected device attribute to configure one or more of the first dynamically reconfigurable interconnection elements ([0061]: “first configuration stored in memory 842…second configuration stored in memory 842”) such that the first plurality of logic elements are interconnected for communication with the ultrasound imaging component (Fig. 8, [0061]: the selection of “filter 852” and “filter 854” facilitate an interconnected communication with the ultrasound imaging device).
Regarding claims 2 and 15, Hoseit discloses that the statically configured processing component is further configured to: load the first configuration when the detected device attribute indicates that the intraluminal imaging device comprises a first device attribute; and load the second configuration when the detected device attribute indicates that the intraluminal imaging device comprises a second device attribute, and wherein the first device attribute and the ([0061]: “first configuration stored in memory 842 may be implemented …second configuration stored in memory 842 may be implemented”).
Regarding claim 3, Hoseit discloses that the statically configured processing component is further configured to: load the first configuration into the configuration memory based on the detection identifying the detected device attribute as the first device attribute ([0061]: “first configuration stored in memory 842 may be implemented …second configuration stored in memory 842 may be implemented”).
Regarding claims 4 and 16, Hoseit discloses that the first configuration configures the first dynamically reconfigurable logic block to: establish a digital communication link with the intraluminal imaging device based on a communication protocol associated with the detected device attribute; and transmit, via the digital communication link, a command to configure the intraluminal imaging device (Fig. 8, [0061]: “the FPGA-based controller 840 may be reconfigured to enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).
Regarding claim 5, Hoseit discloses that the first configuration configures the first dynamically reconfigurable logic block to: establish a digital communication link with the intraluminal imaging device based on a communication protocol associated with the detected device attribute; and receive, via the digital communication link, a status of the intraluminal imaging device ([0073]: a status may be whether or not the intravascular imaging device is of a rotational or a non-rotational type).
Regarding claims 6 and 17, Hoseit discloses that the first configuration configures the first dynamically reconfigurable logic block to: receive, from the ultrasound imaging component based on the detected device attribute, an analog signal associated with an ultrasound echo signal (Fig. 8, [0061]: “IVUS imaging data”).
Regarding claim 7, Hoseit discloses that the first configuration configures the first dynamically reconfigurable logic block to: apply a filter to the received analog signal based on the detected device attribute (Fig. 10, [0071]: “specific selection among the bandpass filters 1024”).
Regarding claim 8, Hoseit discloses that the first configuration configures the first dynamically reconfigurable logic block to: convert the received analog signal to a digital signal based on the detected device attribute (Fig. 10, [0069]: “analog to digital converter 1026”).
Regarding claims 9 and 18, Hoseit discloses that the PIM further includes a host interface configured to transmit an image signal associated with the ultrasound echo signal to a host (Fig. 10 shows an “Intravascular Device Interface 902” that transmits echo signals to a downstream host).
Regarding claim 10, Hoseit discloses that the ultrasound imaging component includes an array of ultrasound transducers (Fig. 8, [0048]: “solid-state imaging device connector is configured to interface with solid-state imaging devices, such as a phased array IVUS device”).
Regarding claims 12 and 20, Hoseit discloses that the PIM further comprises a non-volatile storage memory configured to store the first configuration and the second configuration, and wherein the statically configured processing component is further configured to: load the at least one of a first configuration or a second configuration to the configuration memory from the non-volatile storage memory ([0030]: “memory such as a hard drive…”, [0061]: “stored in memory 842”).
(Fig. 8, [0060]: “FPGA-based controller 840”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoseit (US 2014/0275844, of record).
Regarding claims 11 and 19, Hoseit does not explicitly disclose a second dynamically reconfigurable logic block including a second plurality of logic elements interconnected by second dynamically reconfigurable interconnection elements, wherein the statically configured processing component is further configured to: load a third configuration or a fourth configuration to the configuration memory based on a target imaging mode of an ultrasound imaging procedure to configure the second dynamically reconfigurable interconnection elements such that the second plurality of logic elements are interconnected for applying a sequence of trigger signals to the array of ultrasound transducers for ultrasound wave emissions and ultrasound echo receptions.  However, Hoseit does teach that multiple configurations may be stored in memory ([0060]).  Additionally, mere duplication of parts (duplication of another reconfigurable logic block) has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Thus, it would have been .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793